EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chainey Singleton on 2/17/2022. The application has been amended as follows: 

In the Specification (based on amendments filed on 12/02/2021)
	[0057]: Delete “Tricoplusia nl” and replace with --Tricoplusia ni--.
[0183]: Delete “Tricoplusia nl” and replace with --Tricoplusia ni--.
In the Claims:
	Claim 28: Delete “(xylylalanine)” in the last line.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for inhibiting Botrytis cinerea and/or Phvtophthora sp. growth in a plant, plant part, or substrate used to grow said plant. The method comprises applying to said plant, plant part, or substrate used to grow said plant, an effective amount of a fermented composition comprising whole cell broth collected from Burkholderia A396 (NRRL Accession No. B-50319) fermentation, wherein said fermented composition comprises FR 901228.
Botrytis cinerea and Phvtophthora but not other fungi, and said compound is produced by a biological material deposited as Burkholderia A396 under NRRL accession number B-50319. Applicant has amended claim 22 to limit the fungi being inhibited to “Botrytis cinerea and/or Phvtophthora sp.”. In addition, a statement regarding irrevocable release of the deposited biological material to the public without restriction or condition upon allowance of the patent was also submitted by the attorney of record.  Hence, all rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-23 and 26-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651